Citation Nr: 0701699	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for large cell carcinoma of 
the lung, status post left upper lobectomy, claimed as due to 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to December 
1967.

In March 2004, the RO denied service connection for large 
cell lung cancer, status post left upper lobectomy, to 
include as due to exposure to asbestos and herbicides.  The 
veteran perfected an appeal of that decision to the Board of 
Veterans' Appeals (Board).  In May 2006, when he appeared for 
a hearing before the undersigned, the veteran withdrew the 
claim of service connection as it pertained to exposure to 
herbicides.  38 C.F.R. § 20.204 (2006).  The issue remaining 
on appeal is as set forth above, on the title page.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran has testified that he worked as a heating systems 
specialist in service.  He says that he had to remove, 
reinstall, and repair asbestos insulation on boilers and 
steam and hot water pipes as part of his daily work.  He says 
that he had no protective gear and that his work created dust 
and made him cough on occasion.  He believes that he 
developed large cell carcinoma of the lung as a result of in-
service exposure to asbestos.

When considering a claim for service connection for asbestos-
related disease, VA must determine whether or not service 
records demonstrate the veteran was exposed to asbestos 
during service, and must ensure that development is 
accomplished to determine whether or not the veteran was 
exposed to asbestos either before or after service.  Veterans 
Benefits Administration Adjudication Procedure Manual M21-1MR 
(VA Manual M21-1MR), Part IV, Subpart ii, Chapter 2, Section 
C, para. 9.  A determination must then be made as to whether 
or not a relationship exists between exposure to asbestos and 
the claimed disease, keeping in mind latency and exposure 
factors.  Id.  In general, VA recognizes that thermal 
insulation and steam pipes for heating units and boilers may 
contain asbestos; that exposure to asbestos can cause lung 
cancer; and that the latent period for asbestos-related 
disease ranges from 10 to 45 years or more.  Id.  See also 
VAOPGCPREC 4-2000, 65 Fed. Reg. 33,422 (May 23, 2000).

In the present case, the veteran's allegations of in-service 
exposure to asbestos appear plausible, inasmuch as his 
service records clearly show that he worked with heating 
systems during service.  The medical evidence demonstrates 
that he was diagnosed with large cell carcinoma of the lung 
in 1999, approximately 32 years after his discharge from 
service, and, as noted above, VA recognizes that exposure to 
asbestos can cause cancer of the lung.  Notably, however, the 
record also contains evidence that the veteran smoked two 
packs of cigarettes per day for a period of approximately 
40 years, and that he worked extensively in the construction 
and contracting industry after his separation from service.  
Thus far, no medical opinion has been obtained as to the 
relationship between asbestos exposure in service and the 
veteran's lung cancer, taking into consideration factors such 
as latency, smoking, and possible post-service exposure.  
This needs to be accomplished.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).
 
In May 2005, the veteran reported that he was receiving 
income from the Social Security Administration (SSA).  It is 
not entirely clear whether the income he is receiving is a 
disability benefit and, if so, whether he is receiving the 
benefit as a result of disability due to carcinoma of the 
lung.  This matter should be explored further.  38 C.F.R. 
§ 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide releases for 
any private care providers who may possess 
new or additional evidence pertinent to his 
claim, including any new or additional 
relevant evidence that may have been 
generated at the Cleveland Clinic since the 
time that records from that facility were 
last received in December 2003.  If the 
veteran provides adequate identifying 
information, and the necessary releases, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  Ask the veteran whether the income he is 
receiving from SSA is a disability benefit 
and, if so, whether he is receiving the 
benefit due, at least in part, to disability 
associated with carcinoma of the lung.

3.  If the veteran indicates that the income 
he is receiving from SSA is a disability 
benefit and that he is receiving the benefit 
due, at least in part, to disability 
associated with carcinoma of the lung, 
obtain copies of any records pertaining to 
the veteran's award of SSA disability 
benefits, to include any medical records 
considered in making that award.  The 
materials obtained, if any, should be 
associated with the claims file.

4.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for a pulmonary examination.  
After examining the veteran, reviewing the 
claims file, and conducting any testing 
deemed necessary, the examiner should 
provide an opinion as to whether the large 
cell carcinoma of the veteran's lung can in 
any way be related to the veteran's period 
of service, to include in-service exposure 
to asbestos, taking into consideration 
factors such as latency, smoking, and 
possible post-service exposure to asbestos.  
In so doing, the examiner should consider 
that the veteran worked as a heating systems 
specialist in service.  The examiner should 
also consider that VA recognizes that 
thermal insulation and steam pipes for 
heating units and boilers may contain 
asbestos; that exposure to asbestos can in 
some cases produce cancer of lung; and that 
the latency period for disease can range 
from 10 to 45 years or more.  See VA Manual 
M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 9.  A complete rationale 
for all opinions should be provided.

5.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


